Seddoway, C.J.
¶25 (concurring) —As discussed by the lead opinion, we presently have a bright-line standard for determining when a courtroom is closed for public trial purposes: a closure occurs “ ‘when the courtroom is completely and purposefully closed to spectators so that no one may enter and no one may leave.’ ” State v. Sublett, 176 Wn.2d 58, 71, 292 P.3d 715 (2012) (plurality opinion) (quoting State v. Lormor, 172 Wn.2d 85, 93, 257 P.3d 624 (2011)). I write separately to emphasize the importance of preserving that bright-line definition of closure from encroachment by a constitutional “right to feel welcome” suggested by my dissenting colleague.
¶26 “It is essential to the proper administration of criminal justice that dignity, order, and decorum be the hallmarks of all court proceedings in our country.” Illinois v. Allen, 397 U.S. 337, 343, 90 S. Ct. 1057, 25 L. Ed. 2d 353 (1970). The failure to preserve and maintain the decorum of the courtroom, according to legal procedures, may jeopar*906dize a defendant’s right to an impartial jury and warrant the granting of a mistrial. State v. Crawford, 21 Wn. App. 146, 150, 584 P.2d 442 (1978). These important values of due process and respect for the rule of law are safeguarded by Washington courts’ historic authority, both inherent and as recognized by statute since 1909, to preserve and enforce order in the courtroom and to provide for the orderly conduct of proceedings. See RCW 2.28.010; Lormor, 172 Wn.2d at 93-94.
¶27 My dissenting colleague is concerned with the law abiding citizen who will “take precautions not to displease a judge” and, incapable of honoring a court’s request and unable to distinguish it from an order, will leave a trial that he wanted to attend. Dissent at 909. I question how many citizens are that timid. But more importantly, I question how a trial court can possibly be expected to control proceedings if it has to worry that even a reasonable request might make some observer feel uncomfortable and unwelcome.
¶28 I am more concerned with a trial court’s ability to ensure a fair trial for the parties and respect for the court when faced with courtroom observers who are intentionally or unintentionally disruptive. Distracting or disruptive behavior can be exhibited in a number of situations: for example, by family, friends, or gang associates of criminal defendants or their victims; by partisans in contentious litigation; or by citizens passionately interested in a politically or emotionally charged high profile case. I am continually impressed by the patience and dignity shown by our trial courts in dealing with such behavior. Ultimately, however, when faced with disruption or the risk of disruption, the way that a trial court makes sure that spectators will continue to “respect the robe as a source of authority” (to quote my colleague) is by exercising authority—even if it makes some of those in attendance feel unwelcome. Id.
¶29 Analyzing the trial court’s request in this case as courtroom management rather than as a closure, as Lormor *907says we should, see 172 Wn.2d at 96, does not immunize the court’s actions from review. As explained in Lormor, a trial court’s requests that courtroom observers behave in particular ways is subject to review for abuse of discretion.
¶30 In short, to say of a public trial that “[a]ll are welcome”—while a nice turn of phrase—elevates an observer’s right to attend a trial over a criminal defendant’s right to due process and the public’s interest in court proceedings characterized by dignity, order, and decorum. Dissent at 909. It is more accurate to say that all are welcome who will try to abide by standards of behavior reasonably imposed to ensure the proper administration of justice. Nothing about that offends the United States or Washington Constitutions.